Case 1:17-cv-01343-ILG-RML Document 25 Filed 03/19/19 Page 1 of 1 PageID #: 98



Brendan T. Killeen
Partner
+1.212.309.6712
brendan.killeen@morganlewis.com


March 19, 2019

VIA ECF

Hon. Robert M. Levy, Magistrate Judge
United States District Court, Eastern District of New York
225 Cadman Plaza East, Courtroom 11B
Brooklyn, New York 11201

Re:      Delta Air Lines, Inc. v. Department of Consumer Affairs, City of New York, et al.,
         Civil Action No. 1:17-cv-01343-ILG-RML

Dear Magistrate Judge Levy:

        We represent Plaintiff Delta Air Lines, Inc. in the above-referenced matter. We write
jointly with Defendants the New York City Department of Consumer Affairs and Lorelei Salas
to provide the Court with a status update and to request an adjournment of the status conference
presently scheduled for March 25, 2019 at 11:00 A.M.

        As of Friday, March 15, 2019, the Parties have completed all fact and expert discovery
cooperatively and do not have any discovery disputes requiring intervention or resolution by the
Court. The Parties have also explored the possibility of settlement throughout the litigation, but
have not been able to reach a resolution and do not believe that a settlement conference would be
productive at this time. The Parties are now prepared to move forward with dispositive motion
practice and will submit a proposed briefing schedule to Judge Glasser pursuant to Rule IV of his
Individual Motion Practices and Rules.

        Given that there are no disputes for the Court’s resolution and that the Parties do not
believe that a settlement conference would be productive, the Parties respectfully request that the
status conference presently scheduled for March 25, 2019 be adjourned.

Thank you for your consideration.

Respectfully submitted,

/s/ Brendan T. Killeen
Brendan T. Killeen

cc: All counsel of record (via ECF)




                                                   Morgan, Lewis & Bockius   LLP

                                                   101 Park Avenue
                                                   New York, NY 10178-0060         +1.212.309.6000
                                                   United States                   +1.212.309.6001
